Filed 11/2/20 P. v. Munoz CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                             B298485

         Plaintiff and Respondent,                      (Los Angeles County
                                                        Super. Ct. No. BA468734)
    v.

MICHAEL MUNOZ,

         Defendant and
         Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard S. Kemalyan, Judge. Affirmed.
      Jamie Lee Moore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Viet H. Nguyen, Deputy
Attorneys General, for Plaintiff and Respondent.
              ___________________________________
       A jury found Michael Munoz guilty of robbery and found
true the special allegation that the crime was committed to
benefit a street gang. The trial court sentenced him to two years
in prison for the robbery plus 10 years as a gang enhancement.
Munoz contends (1) insufficient evidence supported the gang
finding, (2) the court gave an improper jury instruction, and (3) if
the gang enhancement stands, the matter should be remanded
for resentencing on it. We disagree with all contentions, and thus
affirm the judgment.
                           BACKGROUND
       On May 23, 2018, at approximately midnight, Francisco
Fierros was working at a food truck on 18th Street and Union
Avenue in Los Angeles, in an area claimed by the 18th Street
criminal street gang and its subsidiary, the Red Shield Boys.
Munoz, an 18th Street member with visible 18th Street tattoos,
drove with his brother, who was not a gang member, to the back
of the food truck, blocking it from leaving.
       When Fierros approached the car he saw that Munoz held a
black revolver. Munoz asked Fierros whether he was “paying a
quota.” Fierros replied, “No, not with anyone.” Munoz stated
that he wanted to speak with Jesus Hernandez, the food truck
owner’s son, to make arrangements about a quota. He then
demanded $200 and Hernandez’s phone number. Fierros gave
Munoz all the money he had, $100, and offered to get
Hernandez’s phone number, but Munoz stated he would return
for it. (He never did return.)
       Munoz was charged with second degree robbery, and it was
alleged he committed the crime to benefit 18th Street.
       At trial, Fierros testified that Munoz and other 18th Street
members had robbed him many times before. Gang members



                                 2
demanded food from Fierros several times a week, and Munoz
had robbed him about a dozen times.
       For example, on May 30, 2015, Munoz, who was alone,
approached the food truck window and lifted his sweater to
display a gun tucked into his waistband. Munoz said he would
kill Fierros if he called the police, made a throat slashing motion,
and asked, “What day is it?” Fierros, gave him approximately
$700 to $800. Between 2015 and 2018, Munoz robbed Fierros six
to eight times, and warned him not to tell the police.
       Los Angeles Police Officer Efrain Moreno testified as a
gang expert. He said that 18th Street generates revenue by
“taxing” vendors in its territory, i.e., forcing them to pay to
operate the business. The gang uses the money to buy weapons
and drugs. Moreno stated that a gang’s reputation for violence
keeps rival gangs from coming into its territory and dissuades
members of the community from reporting crimes for fear of
retaliation.
       Based on a hypothetical question mirroring the facts of this
case, Officer Moreno opined that the robbery was committed for
the benefit of 18th Street. He said the robbery helped the gang
establish fear in the community, and the money obtained was
revenue for the gang.
       A jury found Munoz guilty and found true that he
committed the robbery to benefit a criminal street gang. (Pen.
                                  1
Code, § 186.22, subd. (b)(1)(C).) The trial court sentenced him to
the low term of two years for the robbery plus 10 years for the
gang enhancement.


      1
          All future statutory references are to the Penal Code.



                                      3
                           DISCUSSION
A.     Sufficiency of Gang Evidence
       The jury found Munoz was described by section 186.22,
subdivision (b)(1), which prescribes an enhanced penalty for “any
person who is convicted of a felony committed for the benefit of,
at the direction of, or in association with any criminal street
gang, with the specific intent to promote, further, or assist in any
criminal conduct by gang members.” Munoz contends insufficient
evidence supported the gang finding. We disagree.
       In 1988, the Legislature found that “California is in a state
of crisis which has been caused by violent street gangs whose
members threaten, terrorize, and commit a multitude of crimes
against the peaceful citizens of their neighborhoods.” (§ 186.21.)
To “seek the eradication of criminal activity by street gangs,” the
Legislature enacted the Street Terrorism Enforcement and
Prevention Act (the STEP Act), section 186.20 et seq. (§ 186.21.)
       The STEP Act prescribes enhanced penalties for “any
person who is convicted of a felony committed for the benefit of,
at the direction of, or in association with any criminal street
gang, with the specific intent to promote, further, or assist in any
criminal conduct by gang members.” (§ 186.22, subd. (b)(1).) The
act defines a “criminal street gang” as “any ongoing organization,
association, or group of three or more persons, whether formal or
informal, having as one of its primary activities the commission
of one or more [enumerated] criminal acts . . . having a common
name or common identifying sign or symbol, and whose members
individually or collectively engage in, or have engaged in, a
pattern of criminal gang activity.” (§ 186.22, subd. (f).)
       The STEP Act “does not criminalize mere gang
membership; rather, it imposes increased criminal penalties only



                                 4
when the criminal conduct is felonious and committed not only
‘for the benefit of, at the direction of, or in association with’ a
group that meets the specific statutory conditions of a ‘criminal
street gang,’ but also with the ‘specific intent to promote, further,
or assist in any criminal conduct by gang members.’ ” (People v.
Gardeley (1996) 14 Cal. 4th 605, 623-624.) Not every crime
committed by gang members is intended to benefit the gang. But
“if substantial evidence establishes that the defendant intended
to and did commit the charged felony with known members of a
gang, the jury may fairly infer that the defendant had the specific
intent to promote, further, or assist criminal conduct by those
gang members.” (People v. Albillar (2010) 51 Cal. 4th 47, 68;
accord People v. Villalobos (2006) 145 Cal. App. 4th 310, 322
[“Commission of a crime in concert with known gang members is
substantial evidence which supports” a gang enhancement].)
Gang enhancement elements must be established beyond a
reasonable doubt by substantial evidence. (People v. Vy (2004)
122 Cal. App. 4th 1209, 1224.)
       Mere commission of a crime by a gang member does not
establish the offense was gang related. (See People v. Gardeley,
supra, 14 Cal.4th at pp. 623-624; People v. Albarran (2007) 149
Cal. App. 4th 214, 227; Garcia v. Carey (9th Cir. 2005) 395 F.3d
1099, 1103; see also People v. Ramon (2009) 175 Cal. App. 4th 843,
851; In re Frank S. (2006) 141 Cal. App. 4th 1192, 1199
[defendant’s possession of unlawful dirk or dagger for self-
protection did not benefit his gang]; People v. Killebrew (2002)
103 Cal. App. 4th 644, 652; People v. Martinez (2004) 116
Cal. App. 4th 753, 757; People v. Morales (2003) 112 Cal. App. 4th
1176, 1198 [gang members can commit crimes “on a frolic and
detour unrelated to the gang”].)



                                  5
       “In considering a challenge to the sufficiency of the
evidence to support an enhancement, we review the entire record
in the light most favorable to the judgment to determine whether
it contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citation.] We presume every fact in support of the
judgment the trier of fact could have reasonably deduced from
the evidence. [Citation.] If the circumstances reasonably justify
the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.] ‘A
reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility.’ ” (People v. Albillar, supra, 51 Cal.4th at
pp. 59-60.) “To prove a gang allegation, an expert witness may
testify about criminal street gangs.” (People v. Romero (2006) 140
Cal. App. 4th 15, 18.)
       Taking all inferences in favor of the jury’s finding, as we
must, there was substantial evidence to support the inference
that when Munoz robbed Fierros’s food truck, he was doing so as
part of a “protection” regime for the benefit of the 18th Street
gang. The truck was in 18th Street territory; Munoz was a
current or former member of the gang with visible tattoos; the
18th Street gang had a taxing system whereby under threat of
violent retaliation, its members extorted periodic payments—
protection money—from businesses within the gang’s territory;
and the gang expert testified that such intimidation is how gangs
enforce the silence of its protection victims, that is, so the victims
do not call the police.




                                  6
       On May 23, 2018, when he robbed Fierros, Munoz was with
another man and had used his vehicle to block Fierros from
escaping. Munoz did not just point a revolver at his victim and
demand $200. He also demanded the telephone number of the
son of the food truck owner to “make arrangements” for a “quota.”
The gang expert testified that a “quota” was another word for the
tax a gang typically imposes on local businesses within its
territory to fund the gang’s obtaining drugs and guns. The gang
expert also testified that businesses pay these quotas to avoid
violent retaliation by the gang.
       Munoz had robbed Fierros six to seven times previously. In
one such incident—on May 30, 2015—he again exposed his gun,
demanded money and threatened to kill Fierros if he called the
police. He also stated, “What day is it”—from which the jury
could have inferred that Fierros was the victim of a protection
ring that had expected periodic payments from him.
       Although it is possible that Munoz robbed Fierros
periodically as part of his own personal extortion regime, this is
not the only conclusion supported by the evidence. The jury could
have rejected such an inference, and probably did so, because
Munoz would not be likely to extort a business in 18th Street
territory without 18th Street knowledge and consent, as to do so
would risk retaliation from the gang and Fierros calling the
police.
       Finally, Officer Moreno testified that crimes committed by
gang members in gang territory benefit the gang by enhancing its
reputation for violence and intimidation. A reasonable jury could
conclude that Munoz taking advantage of his gang’s reputation to
commit an act in gang territory, which would benefit the gang,
signaled he intended to benefit the gang.



                                7
       For these reasons, we conclude the totality of the
circumstances present evidence of intent sufficient to allow a
reasonable juror to find the elements of the gang enhancement
beyond a reasonable doubt.
B.     Jury Instruction
       Munoz contends the trial court erred in instructing the jury
with CALCRIM No. 361, which informed the jury that it could
consider his failure to explain or deny evidence during his
testimony in evaluating that evidence. Munoz argues he did not
fail to explain or deny any evidence against him. Munoz has
forfeited the contention by failing to raise it below.
       During trial, Fierros testified that he knew and feared
Munoz for several years prior to 2015, and had been robbed by
him many times. Munoz testified that he knew Fierros since he
was 10 years old, and they had friendly interactions. He never
asked Fierros for money or threatened him.
       The trial court instructed the jury pursuant to CALCRIM
No. 361 as follows: “If the defendant failed in his testimony to
explain or deny evidence against him, and if he could reasonably
be expected to have done so based on what he knew, you may
consider his failure to explain or deny in evaluating that
evidence. Any such failure is not enough by itself to prove guilt.
The People must still prove the defendant guilty beyond a
reasonable doubt. [¶] If the defendant failed to explain or deny,
it is up to you to decide the meaning and importance of that
failure.”
       Munoz offered no objection to the instruction.
       The court also instructed the jury pursuant to CALCRIM
No. 200, as follows: “Some of the instructions may not apply
depending on your findings about the facts of the case. Do not



                                 8
assume just because I give a particular instruction that I am
suggesting anything about the facts. After you have decided
what the facts are, follow the instructions that do apply to the
facts as you find them.”
       Neither side mentioned CALCRIM No. 361 during closing
argument.
       A defendant who fails to challenge a jury instruction at
trial forfeits any challenge on appeal. (People v. Virgil (2011) 51
Cal. 4th 1210, 1260.) However, we may “review an instruction
even absent an objection ‘if the substantial rights of the
defendant were affected thereby.’ ” (People v. Hardy (2018) 5
Cal. 5th 56, 91.) Ascertaining whether the defendant’s
substantial rights were implicated requires some examination of
the merits of the claim, at least enough to ascertain whether the
claimed error would be prejudicial. (People v. Ramos (2008) 163
Cal. App. 4th 1082, 1087.)
       CALCRIM No. 361 “applies only when a defendant
completely fails to explain or deny incriminating evidence, or
claims to lack knowledge and it appears from the evidence that
the defendant could reasonably be expected to have that
knowledge.” (People v. Cortez (2016) 63 Cal. 4th 101, 117.) The
instruction is not appropriate when a defendant’s evidence
merely contradicts the state’s evidence, even when the evidence
may seem incredible. “ ‘The instruction acknowledges to the jury
the “reasonable inferences that may flow from silence” when the
defendant “fail[s] to explain or deny evidence against him” and
“the facts are peculiarly within his knowledge.” ’ ” (People v.
Grandberry (2019) 35 Cal. App. 5th 599, 606.)
       Here, CALCRIM No. 361 was arguably inappropriate,
because Munoz’s testimony did not completely fail to deny or



                                 9
explain Fierro’s incriminating testimony. On the contrary,
Munoz directly contradicted Fierro. Respondent argues that
Munoz failed to explain why Fierro would lie, but this just means
he failed to persuade the jury Fierro was lying, i.e., to provide
enough evidence to contradict him. Failure to persuade does not
constitute complete failure to explain or deny.
        But any error would have been harmless.
        The erroneous presentation of CALCRIM No. 361 is
reversible where an examination of the entire record establishes
it is “reasonably probable” the defendant would have obtained a
more favorable outcome had the error not occurred. (People v. De
Larco (1983) 142 Cal. App. 3d 294, 297.)
        Here, there is no reasonable probability of a more favorable
result had the trial court not instructed with CALCRIM No. 361.
Even if the instruction was superfluous, the court also instructed
the jury pursuant to CALCRIM No. 200 that some instructions
may not apply, and not to assume that an instruction suggests
anything about the facts. We must presume the jury followed
this instruction and disregarded CALCRIM No. 361. (People v.
Sanchez (2001) 26 Cal. 4th 834, 852.)
        There appearing no reasonable probability that CALCRIM
No. 361 could have affected Munoz’s substantial rights, his claim
of error is forfeit.
C.      Lesser Included Gang Enhancement
        Section 186.22, subdivision (b)(1)(C) (hereafter subdivision
(C)) authorizes an additional consecutive sentence of 10 years for
any person convicted of committing a violent felony for the
benefit of or at the direction of a criminal street gang. Section
186.22, subdivision (b)(1)(B) (hereafter subdivision (B))




                                 10
authorizes an additional five-year term for commission of a
serious felony to benefit a street gang.
      An analogous scheme exists for firearm enhancements,
with lesser, middle, and greater enhancements for using a
firearm during the commission of a felony, depending on the
severity of the use. (§ 12022.53, subds. (b), (c), & (d).)
      On October 11, 2017, Governor Brown signed Senate Bill
No. 620 (2017-2018 Reg. Sess.), which amended subdivision (h) of
section 12022.53 to provide trial courts with the discretion to
                                                     2
“strike or dismiss” a firearm enhancement or finding. (Stats.
2017, ch. 682.)
      Munoz was convicted of second degree robbery, which is
considered both a serious and violent felony. However, the
prosecutor charged him only under subdivision C, not B, the jury
found the allegation to be true, and the trial court imposed a 10-
year enhancement.
      After sentencing, People v. Morrison (2019) 34 Cal. App. 5th
217 (Morrison) held that a trial court that has statutory
discretion to strike a firearm enhancement also has discretion
under section 1385 to replace the enhancement with an
uncharged lesser included enhancement. (Morrison, at pp. 222-
223.)
      Munoz observes that as is the case with firearm
enhancements, a trial court enjoys discretion to strike a gang
enhancement pursuant to subdivision (g) of section 186.22, which

      2
        Subdivision (h) of section 12022.53 now provides in
pertinent part: “The court may, in the interest of justice
pursuant to Section 1385 and at the time of sentencing, strike or
dismiss an enhancement otherwise required to be imposed by this
section.”



                                11
provides: “Notwithstanding any other law, the court may strike
the additional punishment for the enhancements provided in this
section . . . in an unusual case where the interests of justice
would best be served . . . .” Munoz contends the matter should be
remanded to afford the court an opportunity to exercise its
newfound discretion under Morrison to replace the 10-year gang
enhancement with the lesser five-year gang enhancement. We
disagree.
      Three appellate courts strongly disagreed with Morrison,
and the issue is now before our Supreme Court. (See People v.
Garcia (2020) 46 Cal. App. 5th 786, 790 (review granted June 10,
2020, S261772); People v. Yanez (2020) 44 Cal. App. 5th 452, 458-
460 (review granted Apr. 22, 2020, S260819); People v. Tirado
(2019) 38 Cal. App. 5th 637, 643 (review granted Nov. 13, 2019,
S257658.) We also agree with Garcia, Yanez and Tirardo and
disagree with Morrison.
      First, section 12022.53, subdivision (h), states only that a
court may “strike or dismiss” a firearm enhancement, not that it
may strike an enhancement and substitute a lesser included one.
Equivalently here, subdivision (g) of section 186.22 states only
that a court may “strike” a gang enhancement. When the
language of a statute is unambiguous we have no power to
rewrite it. (People v. Superior Court (Zamudio) (2000) 23 Cal. 4th
183, 192.)
      Second, under the separation of powers doctrine, the
decision of which sentencing enhancement to allege belongs to
prosecutors, who are charged with executing the state’s criminal
law. (See People v. Birks (1998) 19 Cal. 4th 108, 134.) Construing
either subdivision (h) of section 12022.53 or subdivision (g) of
section 186.22 to allow a court to substitute a lesser included



                                12
firearm or gang enhancement for a greater enhancement would
intrude on executive powers.
      The trial court had no discretion to substitute a lesser gang
enhancement for a greater. Therefore remand is unnecessary.
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                                13